Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The effective filing date is 4-15-19. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 and 10-14 and 19-22 and 28-30 are rejected under 35 U.S.C. sec. 102(a)(2) as being anticipated by U.S. Patent Application Pub. No.: US 2019/0043341 to Wouhaybi et al. that was filed on 12-28-17. 
    PNG
    media_image1.png
    840
    652
    media_image1.png
    Greyscale


In regard to claim 1, and claim 10 and 19 and 28, Wouhaybi et al. discloses “1.    A method of generating a real-world traffic model at a first device, the method comprising:  (see paragraph 14 where the sensors can be involved with a vehicle 2 vehicle communication environment)

obtaining, at the first device, a first set of device map information associated with one or more devices that are in proximity with the first device; (see FIG 1. and sensor a, block 108 and second b, 110 and sensor c, 122 that communicate with each other and the sensor outputs are aggregated in aggregator element 116; see paragraph 84)

obtaining, at the first device, a second set of device map information associated with one or more devices that are in proximity with a second device; (see FIG 1. and sensor a, block 108 and second b, 110 and sensor c, 122 that communicate with each other and the sensor outputs are aggregated in aggregator element 116; see paragraph 84)

determining, at the first device, whether the first set of device map information and the second set of device map information contain at least one common device; and (see FIG 1. and sensor a, block 108 and second b, 110 and sensor c, 122 that communicate with each other and the sensor outputs are aggregated in aggregator element 116; see paragraph 84 and 109 and see abstract where the aggregators share the data with each other)

in response to the determination that the first set of device map information and the second set of device map information contain the at least one common device, (see paragraph 18-25) generating a real-world traffic model of devices, at the first device, based on the first set of device map information and the second set of device map information. (see paragraph 19-25 where the traffic conditions will be shared with the multiple devices; see FIG 1. and sensor a, block 108 and second b, 110 and sensor c, 122 that communicate with each other and the sensor outputs are aggregated in aggregator element 116; see paragraph 84)
In regard to claim 10, the reference also discusses a transceiver.  See paragraph 14. 
In regard to claim 2, and 11 and 20, and 29, Wouhaybi et al. discloses “2.    The method of claim 1, wherein the first set and second set of device map information comprises one or more position information for each device and one or more device identification information for each device. (see paragraph 45 where the sensors are position sensors; see paragraph 23 where the sensor includes a global unique identification number guide)”

In regard to claim 3, and 12, and 21 and 30, Wouhaybi et al. discloses “3.    The method of claim 2, wherein the one or more position information comprises: range, orientation, range angle, RF characteristics, absolute coordinates, velocity, position uncertainty, confidence level or any combination thereof. (see paragraph 71)”.

In regard to claim 4, and 13, and 22, Wouhaybi et al. discloses “4.    The method of claim 2, wherein the one or more device identification information comprises: a globally unique identifier, a locally unique identifier, a proximity unique identifier, one or more vehicle identification characteristics, or any combination thereof. (see paragraph 45 where the sensors are position sensors; see paragraph 23 where the sensor includes a global unique identification number guide)”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5 and 14 and 23 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 2019/0043341 to Wouhaybi et al. that was filed on 12-28-17 and in view of U.S. Patent Application Pub. No.:  US20150331422A1  to Hartung et al. (hereinafter “Hartung”) that was filed in 2013.

In regard to claim 5, and 14 and 23, Wouhaybi et al. discloses “5.    The method of claim 1, wherein the determining whether the first set of device map information and the second set of device map information contain the at least one common device further comprises determining whether a timestamp (See paragraph 23)”.

Wouhaybi et al. is silent but Hartung teaches “of the first set of device map information and a timestamp of the second set of device map information are within a time threshold”. (see paragraph 70 and 92-93 where the device can include an automated sensor discovery and a time stamp correction device; see paragraph 92-93 where each device node has a different time stamp and then this is corrected to a same time);
          It would have been obvious for one of ordinary skill in the art before  the effective filing date to combine the disclosure of Wouhaybi and the teachings of Hartung since Hartung discloses that a computer with a camera can scan a vehicle and formulate an image and provide a first node time stamp.  The vehicle can then determine different sensor data using a second node and a second time stamp. The data can be aggregated and then the time stamps can be converted for the first and the second sensor 


Claims 6 and 15 and 24 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 2019/0043341 to Wouhaybi et al. that was filed on 12-28-17 and in view of Chinese Patent Application Pub. No.: CN B B (hereinafter “the ‘031 publication”) that was filed in 2006.

In regard to claim 6 and 15 and 24, Wouhaybi is silent but the ‘031 publication teaches “6. The method of claim 1, wherein the generating the real-world traffic model of devices based on the first set of device map information and the second set of device map information further comprises filtering device map information related to devices based on direction of travel, proximity, line of sight, or any combination thereof”  (see claim 1-4 where the 3d pint cloud is filtered to delete elements of a data volume from a center line of the vehicle scanner to remove all other points to reduce an amount of data as the vehicle and scanner is moving forwardly; see paragraph 1-3 from the bottom ).


Claims 7-8 and 16-17 and 25-26 are rejected under 35 U.S.C. sec. 102(a)(2) as being anticipated by U.S. Patent Application Pub. No.: US 2019/0043341 to Wouhaybi et al. that was filed on 12-28-17. 
    PNG
    media_image1.png
    840
    652
    media_image1.png
    Greyscale


In regard to claim 7 and 16, and 25, Wouhaybi et al. discloses “7. The method of claim 1, wherein the generating the real-world traffic model of devices based on the first set of device map information and the second set of device map information comprises combining the first set of device map information and the second set of device map information based on the at least one common device”.  (See FIG. 1 where sensors a-c 118-122 are provided to a common aggregator 114 and where this is shared to the cloud to second and third devices 106, 102; see paragraph 20-29)

In regard to claim 8, and 17 and 26, Wouhaybi et al. discloses “8. The method of claim 7, wherein the combining the first set of device map information and the second set of device map information is further based on one or more common objects. (See FIG. 1 where sensors a-c 118-122 are provided to a common aggregator 114 and where this is shared to the cloud to second and third devices 106, 102; see paragraph 20-29 and in paragraph 22 where each sensor scans objects within a common environment; see paragraph 19 where the sensor can detect a road closure and traffic and radiation and tracking objects)”.


Claims 9 and 18 and 27 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 2019/0043341 to Wouhaybi et al. that was filed on 12-28-17 and in view of U.S. Patent Application Pub. No.:  US20150331422A1  to Hartung et al. (hereinafter “Hartung”) that was filed in 2013.

In regard to claim 9, and 18 and 27, Wouhaybi et al. discloses “… 9. The method of claim 7, wherein the first set of device map information comprises a first set of devices and each device in the first set of devices comprises one or more device characteristics and wherein the second set of device map information comprises a second set of devices and each device in the second set of devices comprises one or more device characteristics and wherein the determining whether the first set of device map information and the second set of device map information contain the at least one common device comprises:”  (see paragraph 44 where the sensor can be a LIDAR sensor and the second sensor can be a CCD sensor and a third sensor can be an infrared camera; see paragraph 50-53 where the aggregator has code to convert the raw sensor data to a digital data and to direct an aggregator to receive and evaluate sensor data and to instantiate virtual sensors and/or derive new virtual sensors based on received sensor data, and to recognize and respond to emergency situations_.

Wouhaybi et al. is silent but Hartung teaches “…determining whether a device is a common device based on a comparison of one or more characteristics corresponding to a device in the first set of devices and one or more characteristics corresponding to a device in the second set of devices”. (see claims 1-13 where a sensor is indicate as a low or high level sensor and then the data is communicated to a bus and then a time stamp to the sensor data is added; and also if a new sensor is added to the vehicle then 1. A type and 2. A model of the sensor is compared to a database and then the sensor is added)
          It would have been obvious for one of ordinary skill in the art before  the effective filing date to combine the disclosure of Wouhaybi and the teachings of Hartung since Hartung discloses that a system can include multiple different high level and low level sensors. The data can be aggregated and used for collision avoidance. If a new sensor is added a type and model can be provided and a new sensor can be used to aggregate the multiple sensors for autonomous operation of a vehicle.  This can provide a corrected time stamp to aggregate the LIDAR, RADAR, CAMERA and position sensor data from different nodes and for analysis together at the time it was acquired.   See claims 1 to 13 and the abstract of Hartung.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-30 are rejected as being directed to an abstract idea.  
Step 1: Are the claims are directed to an article, machine, manufacturing an article or a process. This is a statutory class of subject matter. The claims are directed to a method and a device.  The claims recite that two devices are determined as sensor devices. Then a common device is connected to the two.  A model is then created from the two sensors using a common device and the two sensors. This is an abstract idea. Using a first generic sensor a user may detect some feature. Using a second generic sensor device the user can detect a second feature and then draw a map using the two features.  According to the BRI, at page 5, the sensors can be a generic GPS sensor.  This is an abstract idea and a method organizing human activity.  
Step 2: The claims recited an abstract idea.  Abstract ideas can be grouped as a mathematical concept, a mental process, and certain methods of organizing human activity can be an abstract idea.   The claims recite an abstract idea of recording a number of positions and a map and this can be accomplished by a human. For example, the user may record a gps sensor on a road and then a second gps sensor on a traffic light and draw a “real world” map.  See applicant’s page 5. 
Step 2a: Do the claims have an integration into a practical application, or an additional element or combination that imposes a meaningful limit of the judicial exception such that the claim is more than a drafting effort to monopolize the exception.  These can include improvements to a technology, reducing or transforming an article to a different state or thing (MPEP 2106.05c), applying or using the judicial exception in some meaningful way beyond linking the use to a particular technological environment such that the claim is more than a drafting effort to monopolize the exception (see MPEP 2106.05€ and Vanda memorandum). Also limitations that are not indicative include adding the words apply it, or more mere instructions to implement the abstract idea on a computer, adding insignificant extra solution 
Step 2b is the combination of the steps unconventional? Limitations of an inventive concept include improvements to the functioning of a computer, applying using a machine with the judicial exception, reducing the article to a different thing, applying the judicial exception in a meaningful way.  
Improvements can pertain to improvement in the functioning of the computer itself or a computer functionality. 
Well understood,  routine and conventional changes are excluded under step 2a. See MPEP 2106.04(a). 
Improvements can be found in McRo where animation tasks were held to be improvements v. Affinity labs.  The feature that leads to the improvement must be in the claim. 
A claim limitation can integrate a judicial exception by implementing the exception with a particular machine or manufacture that is integral to the claim. See MPEP 2106.05(b).  A generic computer that is specifically programmed does not automatically overcome the exception and it must integrate the judicial exception.
A claim limitation can integrate a judicial exception by using or applying the judicial exception beyond general linking the use to a particular technological environment such that the claim as a whole is more than a drafting effort designed to monopolize the invention.  
(For Example 37 of the USPTO Guidance:   A method rearranging icons on a GUI by tracking the icons are selected or the amount of memory allocated to the icon, and then ranking the icons, and then placing those icons that are the most used next to or closest to the start icon of the computer based on the amount of use.  Step 1 does this claim fall into a statutory category?  Yes, the claim recites a method and a series of steps and is a process. Step 2A prong 1: is there a judicial exception recited and the specific limitations and if they are within the groupings of abstract ideas within the claim. Yes, the claims are directed to an abstract idea, of a method of organizing human activity or a mental process or a process 
For example, Example 38, organizing patient records, Step 1: the claim is directed to a process and a series of steps; Step 2A it recites an abstract idea of organizing activity.  Step 2A prong two: Is there any additional element or combination of elements that recite more than the judicial exception or is more than an attempt to draft around the judicial exception.  The claims recite 1. Storing, 2. Remote access, 3. Converting by a content server, automatically generating a message, and transmitting data.  This combination of additional elements integrate the abstract idea into a practical application and the combination of elements recite an improvement over the prior art systems by allowing remote systems to share information in real time in a standardized format. Step 2A is no and the claim is eligible).  
For example, example 38 claim 2 step 2a prong one the claims recite 1. Storing providing access and messaging. This is a method of organizing human activity.   The claims recite performance of claim limitations using generic computer components but does not preclude the claim limitation from being in the certain methods of organizing human activity; this claim 2 recites an abstract idea; Step 2a, prong 2; are there any additional elements that apply on or rely on the judicial exception in a manner that provides meaningful limitations?  The claims recite storing information on a memory in a network based storage devices. The claim as a whole does not integrate the abstract idea into a practical application as they do not impose meaningful limits on the abstract idea as the components are at a high level of generality.  Step 2B are there elements or combination of elements that are more than the abstract of idea.  The claims recite networked memory. This is implementing the abstract idea on a generic 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN PAUL CASS/Primary Examiner, Art Unit 3668